9. Food additives other than colours and sweeteners (bovine and/or porcine thrombin) (
Before the vote:
Mr President, we do not need to take a detour with regard to this vote. We can decide directly. The Committee on the Environment, Public Health and Food Safety has recommended that plenary bans the sticking together of separate pieces of meat and therefore does not allow thrombin to be used as an additive.
A steak must be a steak and a ham must be a ham. I am sure that this is what the constituents of all the Members of this House want. Therefore, please vote in favour of our amendment not to include thrombin as an additive in our food regulation.
Mr President, thrombin is an additive that can be used to stick meat because the fact is that there are no technological or food safety problems related to its use. Indeed, it is already used in some countries.
The proposed amendment to the annex states that meat processed with thrombin can be sold pre-packed and labelled; thus, the consumer will not be deceived, which is the basic principle of the resolution.
Whatever the case, I would like to ask the Commissioner if the European Commission can commit to products that contain thrombin not being able to be considered as imitations as a result of a suitable label, especially within the framework of the present study of the proposed Regulation on the food information provided to the consumer.
Member of the Commission. - Mr President, when considering the authorisation of the food additive thrombin, the Commission's collaboration with all Member States considered carefully all four requirements set out in the Regulation on food additives. These are: the safety aspect; whether there is a reasonable technological need; information aspects; and advantages and benefits to consumers.
As regards safety and hygiene, EFSA evaluated the product and concluded that this additive raised no safety concerns. As for hygiene, I cannot share the view that, in this case, the risk of contamination is higher than other products, for example minced meat.
Secondly, the reasonable technological need for this product has been established. The enzyme preparation functions as a stabiliser in the final meat product. This technological function is explicitly described in the Food Additives Regulation, which was adopted by Parliament.
Thirdly, information aspects and, in particular, the major concerns expressed in the report that the product would mislead the consumer. Because we are fully aware of the possible risk of this, our proposal includes the following strict requirements - which, incidentally, go further than what is usually required for food additives. Firstly, the product can only be sold pre-packed to the final consumer. Secondly, the product must carry additional labelling and the term 'combined meat parts' must be mentioned in the proximity of the sales name. The consumer, therefore, will be well informed about the nature of the product. Thirdly, the name of the enzyme and its animal origin must be mentioned in the list of ingredients. I must emphasise that these labelling requirements are more stringent than the requirements that apply to products to which other ingredients, such as blood proteins and authorised additives, have been added for the same purpose but for which no additional labelling is required.
If more stringent labelling requirements are indicated, they will be considered. The enzyme preparation in question is already used in several Member States as a processing aid without any labelling requirements. Our proposal clarifies the situation and would oblige Member States to apply the required labelling rules. As a consequence, the consumer would be better informed. Furthermore, consumers, especially those who need more support, will benefit from the availability of cheaper meat products as better use is made of valuable meat pieces occurring during the processing of meat.
This additive is, in my opinion, an example of a food-sector development which will benefit consumers. I see no reason for its suppression and hope very much that you will appreciate the entirely valid reasons I have set out as to why it should be approved. I have made a commitment to Parliament; I will not tell people what to eat. But I will tell them what they are eating. My position is in line with this commitment.